In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-14-00291-CV


                             DOUGLAS RUBINS, APPELLANT

                                              V.

                  THE PEOPLE OF THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 181st District Court
                                      Potter County, Texas
                 Trial Court No. 100,630-B, Honorable John B. Board, Presiding

                                        June 4, 2015

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       This is an appeal from a dismissal of Douglas Rubins’ civil rights claims against

the “People of the State of Texas.” In May of 2012, Rubins had originally sued Texas

and various other entities or individuals. Some were dismissed based on a plea to

jurisdiction.   That issue was appealed, which appeal was subsequently dismissed.

Thereafter, Rubins requested the trial court for permission to continue prosecuting the

cause and was granted same. Eventually, Rubins moved the trial court to drop all
defendants except the State of Texas.1 Thereafter, the Attorney General’s office filed

an “Amicus Curiae Motion to Dismiss” in which it asserted that the State of Texas had

never been properly served and that, even if it had, the State has sovereign or

governmental immunity. The trial court granted the motion, and we affirm.

        Regarding the issue of service of process, a party makes a general appearance

when it invokes the judgment of the trial court on any question other than jurisdiction or

seeks affirmative action. Exito Elecs. v. Trejo, 142 S.W.3d 302, 304 (Tex. 2004). In

moving the trial court to dismiss, it can be said that the State sought affirmative relief

from the trial court. Arguably, it made a general appearance vitiating complaints about

service of process. Yet, that is not a matter we need resolve since it is clear that

subject matter jurisdiction did not exist.

        A state cannot be sued in her own courts without her consent. Tooke v. City of

Mexia, 197 S.W.3d 325, 331 (Tex. 2006). Sovereign immunity protects the state and its

various divisions from suit and liability. Wichita Falls State Hosp. v. Taylor, 106 S.W.3d
692, 694 n.3 (Tex. 2003). It is generally presumed that immunity applies. Nueces

County v. San Patricio County, 246 S.W.3d 651, 652 (Tex. 2008). However, immunity

can be waived by statute. State v. Lueck, 290 S.W.3d 876, 880 (Tex. 2009); see TEX.

CIV. PRAC. & REM. CODE ANN. § 101.025 (West 2011).                        The State has waived its


        1
           Rubins originally sued a deceased magistrate, Bennett Morrow (by service on the Attorney
General), the Potter County Attorney, the Potter County Sheriff, County Judge W. F. Roberts, and the
Texas Department of Public Safety. Pleas to the jurisdiction were filed by all but the State of Texas and
Bennett Morrow. The pleas were granted, and Rubins appealed. That appeal was dismissed on
December 14, 2012 for failure to pay the filing fee. On June 10, 2014, Rubins filed with the trial court a
“Verified Motion to Retain” asking that his lawsuit be retained as to the State of Texas. The court granted
the motion. He also filed a document entitled “Request for Leave to Amend the Heading and the
Complaint.” Through the latter, he evinced his intent to “delete other persons from the Complaint, so
those claims will only be against THE PEOPLE OF THE STATE OF TEXAS, as relief.” To the extent that
any other party may have remained in the cause at that time, we interpret the latter request as his non-
suit of them.

                                                    2
immunity for property damage and personal injury proximately caused by the wrongful

act or omission or negligence of an employee acting within the scope of his employment

if the damage or injury arises from the operation or use of a motor-driven vehicle or

motor-driven equipment and the employee would be personally liable to the claimant

according to Texas law. TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1) (West 2011).

However, Rubins’ claims arise from his purportedly wrongful arrest and prosecution and

do not arise from the operation of a vehicle or equipment. Moreover, immunity is not

waived for intentional torts, id. § 101.057(2), and claims of malicious prosecution and

abuses of process constitute intentional torts for which immunity is not waived. Harris v.

Francis, No. 05-99-00866-CV, 2000 Tex. App. LEXIS 1067, at *11-12 (Tex. App.—

Dallas February 16, 2000, no pet.) (not designated for publication). Therefore, the court

did not have subject matter jurisdiction under § 101.021.

      Rubins contends that jurisdiction exists under Chapters 102, 103, 104, 105, 106

and 107 of the Civil Practice and Remedies Code. Nevertheless, he does not further

explain their applicability. Chapter 102 relates to payment by a local government of

actual tort damages awarded against an employee of a local government.                 Id.

§ 102.002(a) (West 2011). However, this chapter does not negate the requirements of

§ 101.021.

      Chapter 103 relates to compensation to persons wrongfully imprisoned in various

specified situations when the person has received a pardon or been granted relief under

a writ of habeas corpus wherein the court or state finds or concedes that the person

was innocent. Id. § 103.001(a) (West Supp. 2014). Nothing in this record indicates

such a finding or concession.



                                            3
       Chapter 104 relates to indemnification by the State of state employees for

damages.     Yet, it does not waive immunity available to the State or its officers,

employees, or contractors. Id. § 104.008 (West 2011); Perry v. Texas A & I Univ., 737
S.W.2d 106, 108 (Tex. App.—Corpus Christi 1987, writ ref’d n.r.e.); accord Elmakiss v.

Rogers, No. 12-09-00392-CV, 2011 Tex. App. LEXIS 6749, at *10 (Tex. App.—Tyler

August 24, 2011, pet. denied) (stating the same).

       Chapter 105 relates to cases in which a state agency has asserted a cause of

action against another party in a civil suit and the claim is frivolous. Id. § 105.002. The

pleadings evince no such cause of action being asserted by a state agency here.

       Chapter 106 relates to suits founded upon discrimination involving race, religion,

color, sex, or national origin. Id. § 106.001. Allegations of such ilk do not appear at bar.

       Chapter 107 concerns resolutions granting permission to sue the State.            Id.

§ 107.001. No such resolution appears in this record.

       As for his allegation regarding due process and 42 U.S.C. § 1983, that federal

civil rights statute does not effectively waive sovereign immunity. This is so because a

state is not a person. Terrell v. Sisk, 111 S.W.3d 274, 282 (Tex. App.—Texarkana

2003, no pet.).    That statute permits actions to be brought only against “persons.”

42 U.S.C.A. § 1983 (2012) (stating that “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage, of any State or Territory or the District of

Columbia, subjects, or causes to be subjected, any citizen of the United States or other

person within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party injured in

an action at law, suit in equity, or other proper proceeding for redress.”).



                                              4
       The trial court did not err in dismissing the suit against the State of Texas.

Accordingly, the order is affirmed.



                                                    Per Curiam




                                          5